DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an obtaining unit,” “a virtual space generation unit,” “an operation mode control unit,” and “a control unit” in claim 1, and “an analysis unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claims fail to fall within a statutory category of invention. It is directed to the program itself, not a process occurring as a result of executing the program, a machine programmed to operate in accordance with the program nor a manufacture structurally and functionally interconnected with the program in a manner which enables the program to act as a computer component and realize its functionality. It’s also clearly not directed to a composition of matter. Therefore, it is non-statutory under 35 U.S.C. 101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially in the same direction" in claim 4 is a relative term which renders the claim indefinite.  The term "substantially in the same direction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim describes more than one user facing in substantially the same direction. However, nowhere in the claims or specification is there a description on what would be considered as substantially in the same direction when facing a certain angle. No reference direction or angle is provided to allow one of ordinary skill in the art to determine what range of directions that substantially in the same direction would encompass.
The term "substantially perpendicular" in claim 6 is a relative term which renders the claim indefinite.  The term "substantially perpendicular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim describes a display surface which is located substantially perpendicular to a ground surface. However, nowhere in the claims or specification is there a description on what angles would be considered as substantially perpendicular. No reference angles are provided to allow one of ordinary skill in the art to determine what range of angles a substantially perpendicular angle would encompass.
The term "substantially parallel" in claim 6 is a relative term which renders the claim indefinite.  The term "substantially parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim describes a display surface which is located substantially parallel to a ground surface. However, nowhere in the claims or specification is there a description on what angles would be considered as substantially parallel. No reference angles are provided to allow one of ordinary skill in the art to determine what range of angles a substantially parallel angle would encompass. 	Since claim 6 is indefinite, dependent claims 7-11 are also rendered indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2018/0035077 B1) in view of Hayashi (US 2018/0158222 A1).
Regarding claim 1, Sato discloses an information processing device (Paragraph 0028, remote communication system) comprising: an obtaining unit that obtains first physical information of a first use present in a first space, and second physical information of a second user present in a second space; (Paragraph 0033, depth sensors used to extract areas of different user hands at first and second locations that are remote from each other, figures 1A and 1B)	an operation mode control unit that switches an operation mode in a case where a trigger caused by at least any one of the first user or the second user occurs; (Paragraphs 0043-0044, recognizing and extracting gestures of users at the first location or second locations)	and a control unit that interlocks switch of the operation mode with at least one device present in the first space or at least one device present in the second space (Paragraphs 0043-0044, transmitting the gesture between the locations when they are performed and causing them to be displayed at the locations transmitted to).	Sato does not clearly disclose a virtual space generation unit that generates a virtual space on a basis of the first physical information or the second physical information.	Hayashi discloses detecting the position and orientation of real objects and a user’s hand based on images of real space for modeling in virtual space.

Regarding claim 2, Sato in view of Hayashi discloses wherein the obtaining unit further obtains first environmental information including information regarding an object present in the first space, or second environmental information including information regarding an object present in the second space, (Sato, paragraph 0032, extracting an area of an object)	and the virtual space generation unit generates the virtual space also on a basis of the first environmental information or the second environmental information (Hayashi, paragraph 0061, detecting the position and orientation of real objects for modeling in virtual space).
Regarding claim 3, Sato discloses wherein the operation mode control unit switches the operation mode on a basis of a change in positional relationship between the first user and the second user in the virtual space (Figures 18A-18B and paragraphs 0181-0183, creating a feel of a same space where a first user in a first conference room can initiate a pointing gesture at a work result that causes the display to change for a second user in a second conference room where the second user in the second conference room can perform their own pointing gesture across from the first user in the first conference room and transmitting the display to the first user in the first conference room).
Regarding claim 4, Sato discloses wherein the positional relationship includes at least any one of a relationship in which the first user and the second user are located face-to-face with each other (Figures 18A-18B, the users can provide gestures across from each other in a space that seems like the users are together, paragraph 0183), a relationship in which the first user and the second user are located side-by-side in a state of facing substantially in the same direct on, or a relationship in which the first user and the second user are located such that one covers the other from behind in a state of facing substantially in the same direction.
Regarding claim 5, Sato discloses wherein the device includes at least one display (Figures 1A and 1B and paragraph 0032, projected display on a desk).
Regarding claim 12, Sato discloses wherein the control unit controls at least one device present in the second space on a basis of an input by the first user (Paragraph 0043, the projector display at the second location is controlled to display the gesture images from the first location).
Regarding claim 13, Sato discloses wherein, in a case where there are a plurality of second spaces and a plurality of second users, the control unit specifies at least any one of the plurality of second spaces on a basis of the input by the first user, and controls at least one device present in the specified second space (Paragraph 0028, more than one conference rooms each having its own remote communication system that can be used by multiple users can receive and display extracted gestures, paragraph 0043).
Regarding claim 14, Sato discloses wherein the device includes a speaker (Paragraph 0058, loudspeaker) or a tactile sense presentation device.
Regarding claims 15 and 16, similar reasoning as discussed in claim 1 is applied.
Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2018/0035077 B1) in view of Hayashi (US 2018/0158222 A1) and further in view of Garrison (US 2019/0212901 A1).
Regarding claim 6, Sato in view of Hayashi discloses all limitations as discussed in claim 5.	Sato further discloses a second display a display surface of which is located substantially parallel to the ground surface (Figures 1A and 1B and paragraph 0032, projected display on a desk).	Sato in view of Hayashi does not clearly disclose wherein the device includes a first display a display surface of which is located substantially perpendicular to a ground surface.	Garrison discloses various display surfaces for projection including a wall and table (Paragraphs 0021-0026).	Garrison’s display surfaces for projection that can include a wall and table would have been recognized by one of ordinary skill in the art to be applicable to the projection of a display on a desk of Sato in view of Hayashi and the results would have been predictable in the projection of displays using a wall and a desk. Therefore, the claimed 
Regarding claim 7, Sato discloses wherein the second display is also used as a working table for the first user or the second user (Figures 1A and 1B, users at each location can use their own desk).
Regarding claim 8, Sato discloses wherein the control unit allows the first display or the second display present in the first space to display at least a part of the second physical information (Paragraph 0044, the user at the second location can have their hand and gesture extracted to be displayed at the first location).
Regarding claim 9, Sato discloses an analysis unit that analyzes a captured image in which at least a part of the second physical information and a display image of the second display present in the second space are captured to extract at least a part of the second physical information from the captured image (Paragraphs 0033 and 0044, extracting an area corresponding to the hand of the user at the second location that gestures or points at a displayed work result from the first location).
Regarding claim 10, Sato discloses wherein, in a case where there are a plurality of second spaces and a plurality of second users, the control unit allows the first display or the second display to display at least a part of the second physical information of each of the plurality of second users (Paragraph 0028, more than one conference rooms each having its own remote communication system that can be used by multiple users and can transmit, receive, and display extracted gestures, paragraphs 0043-0044)
Regarding claim 11, Sato discloses wherein the analysis unit analyzes the second physical information of each of the plurality of second users to evaluate work of each of the second users (Paragraphs 0033 and 0044, extracting an area corresponding to the hand of the user at any location that gestures or points at a displayed work result from another location).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato (US 2017/0034473 A1) discloses between multiple remote users with a wall projection display. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHI HOANG/Primary Examiner, Art Unit 2613